United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   August 6, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 06-60441
                           Summary Calendar


BROWN EKELEDO OKORONKWO,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A27 172 234
                        --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The prior opinion of this Court is withdrawn and the

following is substituted.

     Brown Ekeledo Okoronkwo, a native and citizen of Nigeria,

petitions for review of an order of the Board of Immigration

Appeals (BIA) denying his motion for reconsideration.

     First, Okoronkwo argues that the BIA incorrectly determined

that his state conviction for aggravated assault, which had been

vacated, was still valid for immigration purposes.      Because the

appellant did not appeal the BIA’s decision upholding the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 06-60441
                                   -2-

immigration judge’s deportation order, the only decision before

us is the BIA’s denial of the appellant’s motion for

reconsideration.      Thus, rather than reviewing the BIA’s legal

findings de novo, we review its decision to not reconsider its

earlier determination under the highly deferential abuse of

discretion standard.      Singh v. Gonzales, 436 F.3d 484, 487 (5th

Cir. 2006) (citation omitted).      We must affirm the BIA’s decision

unless it is “capricious, racially invidious, utterly without

foundation in evidence, or otherwise so irrational that it is

arbitrary.”     Id.   Here, the BIA adhered to precedent that it

reasonably believed to be valid.      Therefore, regardless of the

actual status of Renteria-Gonzalez v. INS, 322 F.3d 804, 814 (5th

Cir. 2002), the BIA did not abuse its discretion in denying the

appellant’s motion for reconsideration.

     Second, Okoronkwo argues that the immigration judge erred in

denying his request for a hardship waiver under § 216(c)(4)(B) of

the Immigration and Nationality Act, 8 U.S.C. § 1186a(c)(4)(B).

Our Court lacks jurisdiction to review the BIA’s refusal to grant

reconsideration of its decision that Okoronkwo was not entitled

to a waiver under § 1186a(c)(4)(B).      See Assaad v. Ashcroft, 378

F.3d 471, 474-75 (5th Cir. 2004).

     DENIED IN PART AND DISMISSED IN PART FOR LACK OF

JURISDICTION.